DETAILED ACTION
This Office Action is in response to the application filed on December 30, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “same x position or a same y position” in claim 5 is a relative term which renders the claim indefinite. The term “same x position or same y position” is not defined by the claim – namely the claim does not indicate what the x position or y position is compared to to determine if it is the “same”, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that Applicant’s specification at ¶520 describes shifting and reassignment of positions and that, some of the discarded positions may be located at the same position after reassignment. This concept, as described in this paragraph appears to present allowable subject matter, however the claim does not provide an 
Claim 12 recites the limitation "the adjacent points".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this Action, “the adjacent points” is interpreted as “the adjacent positions”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0246118 (“Ye”), which corresponds to a provisional filed February 6, 2018 in view of U.S. Patent Publication No. 2015/0163506 (“Chon”).
With respect to claim 1, Ye discloses the invention substantially as claimed, including 
An apparatus for generating a list of motion vector candidates (MVCs) for a current coding unit (CU) (see Figs. 4-7, items 430, 520, 603, 710, ¶¶100-103, 107-108, showing and describing encoders/decoders that generate a list of motion vector candidates for a current block, i.e., CU), wherein the apparatus comprises: 
a processor (see Figs. 4-7, items 430, 520, 603, 710, ¶¶98, 195, 209, showing and describing encoders/decoders that may be implemented using processors that execute software instructions); and 
a memory coupled to the processor and configured to store instructions (see citations with respect to element above, describing that the encoder/decoder may be implemented using software stored on a computer-readable medium/memory device coupled to the processor) that, when executed by the processor, cause the apparatus to be configured to: 
determine at least one first motion vector (MV) based on a first pattern specifying a first plurality of MV positions within a current video frame comprising the current CU (see Figs. 8, 16, items A-E, A0-E0, ¶¶100-103, 106, 132-133, 139, showing and describing that the encoder/decoder may determine a candidate position associated with a spatial neighbor block of the current block (e.g., of the set A, B, C, D, E shown in Fig. 8 or A0, B0, C0, D0, E0 shown in Fig. 16) and that these candidate positions may , i.e., determine at least one first motion vector based on a first pattern specifying a first plurality of MV positions within a current video frame comprising the current CU); 
include, into the list, the at least one first MV (see citations and arguments with respect to element above and ¶¶103, 140, describing that the motion vector candidates associated with the candidate positions of the element above may be added to a candidate list, i.e., include, into the list, the at least one first MV); 
determine at least one second MV … in a video frame that is different from the current video frame (see citations and arguments with respect to element above including ¶¶100, 101, 106, 141, describing that temporal motion vector candidates (e.g., T0 and T1 of Fig. 8), from temporal neighbor blocks that are collocated blocks of the current block in a previously coded picture may be determined, i.e., determine at least one second MV based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame); and 
include, into the list, the at least one second MV (see citations and arguments with respect to elements above including ¶¶103, 140, describing that the motion vector candidates associated with the temporal candidate positions may be added to the candidate list, i.e., include, into the list, the at least one second MV). 
Ye’s provisional describes temporal merge candidates being inserted into the merge candidates list, but does not explicitly show a pattern for the temporal candidates, i.e., it does not explicitly disclose determine at least one second MV based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame.
However, in the same field of endeavor, Chon discloses that such temporal candidates for addition to a merge list may be based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame: 
determine at least one second MV based on a second pattern specifying a second plurality of MV positions in a video frame that is different from the current video frame (see Fig. 12, 13, items T1-T6, ¶¶135-136, describing that temporal MV candidates, e.g., T1-T6, whose patterns are shown in Figs. 12 and 13, may be considered for inclusion in a merge candidate list).
As detailed above, Ye describes adding extra/additional temporal merge candidates into the merge candidates list. At the time of filing, one of ordinary skill would have been familiar with the way such temporal candidates may be determined and have understood that, as evidenced by Chon, it was known to identify such candidates using a pattern (like Chon’s T1-T6 of Figs. 12 and 13) of specific collocated MV positions. Accordingly, to one of ordinary skill in the art at the time of filing using such a temporal candidate identification scheme to add extra/additional temporal merge candidates to the merge candidate list of Ye would have represented nothing more than the combination of prior art 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a temporal candidate identification scheme that uses a pattern specifying a plurality of MV positions to add extra/additional temporal merge candidates to the merge candidate list in the coding system of Ye as taught by Chon.
With respect to claim 2, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 1. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to: determine at least one third MV based on a third plurality of MV positions adjacent to the current CU within the current video frame, wherein the third plurality of MV positions are different than the first plurality of MV positions; and include, into the list of MVCs, the at least one third MV (see Ye Fig. 16, items A1-E1 and A2-E2 , ¶¶132-133, 139, showing and describing that in addition to the first set of candidate positions (A0-E0), further neighboring sets of positions may be searched to find additional candidates, e.g., A1-E1 and A2-E2, i.e., at least one third MV based on a third plurality of MV positions adjacent to the current CU within the current video frame, wherein the third plurality of MV positions are different than the first plurality of MV positions; and include, into the list of MVCs, the at least one third MV). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 7, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 1. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to reflect one of the first plurality of MV positions with reference to a reflection line (see Ye Fig. 16, which shows that one of the first plurality of MV positions, e.g., B0, is reflected with reference to a reference line (block edge between B0 and C0), as C0). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 1. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to generate a third pattern relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two MV positions belonging to the third pattern, wherein the third pattern specifies positions of a plurality of MVs, and wherein the third pattern is the first pattern or the second pattern (see citations and arguments with respect to claim 2 above and Ye Figs. 16, item 1603, ¶¶10, 117, 133, showing and describing the generation of a grid pattern and MV positions belonging to this pattern (e.g., A0-E0, A1-E1 and A2-E2 – a plurality of MVs including the first pattern) and that this pattern is relative to the position of the current CU (see Fig. 16 where this region/grid is made up of the neighbors of the current CU), is based on the size of the current CU (see Fig. 16 showing that this region/grid’s size is dependent upon the size of the current CU), and a search block size/size of the grid (which specifies a minimum distance between two MV positions belonging to the third pattern, e.g., between search blocks), i.e., generate a third pattern relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two MV positions belonging to the third pattern, wherein the third pattern specifies positions of a plurality of MVs, and wherein the third pattern is the first pattern or the second pattern). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of dependent claim 8. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to determine the second pattern or the first pattern based on at least one of an iteration value specifying a third size of the second pattern on the grid or a fourth size of the first pattern on the grid, a minimal size configurable for a CU, or a maximal size configurable for the CU (see citations and arguments with respect to claim 8 above and Ye ¶¶144-145, describing that the search block size (and thus the first pattern of A-E/A0-E0) may depend on current block size such that a smaller block should be surrounded by smaller blocks and  a larger block by larger blocks, i.e., depends upon the minimal/maximal size configurable for the CU). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 1. Ye/Chon additionally discloses: 
An apparatus for generating a list of motion vector candidates (MVCs) for a current coding unit (CU) (see citations and arguments with respect to corresponding element of claim 1 above), wherein the apparatus comprises:
a processor (see citations and arguments with respect to corresponding element of claim 1 above); and
a memory coupled to the processor and configured to store instructions that, when executed by the processor (see citations and arguments with respect to corresponding element of claim 1 above), cause the apparatus to be configured to:
determine a pattern specifying a first plurality of motion vector (MV) positions relative to a position of the current CU based on a first size of the current CU and a second size of a grid specifying a minimum distance between two of the first plurality of MV positions belonging to the pattern (see citations and arguments with respect to corresponding element of claims 1 and 8 above); and
include, into the list, at least one MV based on the first plurality of MV positions
of the pattern (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 10. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to determine the first plurality of MV positions based on a first iteration value, a minimal size configurable for a CU, or a maximal size configurable for the CU (see citations and arguments with respect to corresponding element of claim 9 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 10. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to adapt the second size based on the first size or a minimum and maximum value of the grid size (see citations and arguments with respect to claims 2 and 8 above and Ye Figs. 16, item 1603, ¶¶11, 117, 144-145, showing and describing that the grid size and search block size may be based on the size of the current CU). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 10. Ye/Chon additionally discloses: 
wherein the instructions further cause the apparatus to be configured to:
determine adjacent positions specifying a third plurality of MV positions within a current video frame that are different from the pattern; and
combine the adjacent points with the pattern (see citations and arguments with respect to corresponding elements of claim 2 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of dependent claim 12. Ye/Chon additionally discloses: 
wherein the apparatus further comprises an inter-prediction system coupled to the processor and configured to:
predict the current CU according to at least one third MV from the list of MVCs to obtain a prediction; and
a compression system coupled to the processor and configured to encode the current CU using the prediction (see citations and arguments with respect to claim 1 above describing that the coding system, e.g., encoder, may be embodied by a processor and ¶5 which makes clear that one of skill understood such encoders to be compression systems, and Ye Fig. 4, item 430, ¶¶103, 108, describing that any candidate in the list (the list includes at least one third MV as detailed with respect to claims 1 and 2 above) may be used for motion compensated prediction, i.e., the processor may predict the current CU according to at least one third MV from the list of MVCs to obtain a prediction, and the encoder may encode the current CU by such a prediction, i.e., a compression system coupled to the processor and configured to encode the current CU using the prediction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of independent claim 1. Ye/Chon additionally discloses: 
further comprising:
an inter-prediction system coupled to the processor and configured to predict the current CU according to at least one third MV from the list of MVCs list to obtain a prediction; and
a decompression system coupled to the processor and configured to decode the current CU using the prediction (see citations and arguments with respect to claim 1 above describing that the coding system, e.g., decoder, may be embodied by a processor and ¶5 which makes clear that one of skill understood such decoders to serve as compression/decompression systems, and Ye Fig. 5, item 520, ¶¶103, 109, describing that any candidate in the list (the list includes at least one third MV as detailed with respect to claims 1 and 2 above) may be used for motion compensated prediction, i.e., the processor may act as an inter-prediction system for predicting the current CU according to at least one third MV from the list of MVCs to obtain a prediction, and the decoder may decode the current CU by such a prediction, i.e., a compression system coupled to the processor and configured to encode the current CU using the prediction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 2 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 2 also applies to claim 17.
With respect to claim 19, claim 19 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Chon and further in view of U.S. Patent Publication No. 2018/0227593 (“Chen”).
With respect to claim 3, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon discloses all the elements of dependent claim 2. Ye/Chon additionally discloses:
wherein the instructions further cause the apparatus to be configured to determine the first pattern (see citations and arguments with respect to claim 1 above).
Ye/Chon does not explicitly disclose wherein the instructions further cause the apparatus to be configured to determine … a fourth plurality of MV positions for the first plurality of MV positions that are at least one of not available in a buffer or not stored in the buffer. 
However, in the same field of endeavor, Chen discloses that it was known to, when candidates/MV positions are not available, to search for candidates around the unavailable candidate position, i.e.: 
wherein the instructions further cause the apparatus to be configured to determine … a fourth plurality of MV positions for the first plurality of MV positions that are at least one of not available in a buffer or not stored in the buffer (see Fig. 12, ¶¶6, 60, 80-81, 87, describing that when candidates at a determined position is not available, a search is performed to look for candidates near the unavailable candidate positions, i.e., determining a fourth plurality of MV positions for the first plurality of MV positions that are not available in a buffer). 
As detailed above, Ye/Chon discloses determining a first pattern of MV positions, e.g., A-E, and that some of these positions may be unavailable (see ¶107). At the time of filing, one of ordinary skill would have been familiar with the population of candidate lists and of how unavailable candidates are treated in generating such lists and have understood that, as evidenced by Chen, one known alternative to simply discarding such candidates is to search for an available candidate near them. Accordingly, to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for, where it is determined that a first pattern candidate position is unavailable, search for an available candidate near the unavailable candidate in the coding system of Ye/Chon as taught by Chen.
With respect to claim 4, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Chen discloses all the elements of dependent claim 3. Ye/Chon/Chen additionally discloses: 
wherein the instructions further cause the apparatus to be configured to:
assign a plurality of x positions of the first MV positions or a plurality of y positions of the first plurality of MV positions to the fourth plurality of MV positions; and
discard the first plurality of MV positions (see citations and arguments with respect to claim 3 above, showing and describing that where a candidate is unavailable it is removed and candidates around the unavailable candidate are searched until an available candidate’s location found – see also Chen Figs. 6, 12, showing that these “locations” would have been understood to be two-dimensional, i.e., have x and y positions).
The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 4.
With respect to claim 5, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Chen discloses all the elements of dependent claim 4. Ye/Chon/Chen additionally discloses: 
wherein the instructions further cause the apparatus to be configured to assign to one of the fourth plurality of MV positions that has a same x position or a same y position a plurality of new y positions or a plurality of new x positions using a predetermined prescription (see citations and arguments with respect to claim 4 above, describing that a location, i.e., new x position or new y position, of the MV positions of those candidates around the unavailable candidates, i.e., fourth plurality of MV positions, and Chen ¶80 describing that this may be done in a prescribed manner, e.g., left, right, etc.)
The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 5.
With respect to claim 6, Ye discloses the invention substantially as claimed. As described above Ye in view of Chon and Chen discloses all the elements of dependent claim 5. Ye/Chon/Chen additionally discloses: 
wherein the predetermined prescription shifts the plurality of new y positions or the plurality of new x positions by a predetermined offset value (see citations and argument with respect to claim 5 above, describing that the new positions may be to a first location to the left of the unavailable candidate, then a first location to the right, a second position to the left, etc., i.e., shift by a predetermined location/offset)
The reasons for combining the cited prior art with respect to claims 1 and 3 also apply to claim 6.
With respect to claim 18, claim 18 recites the elements of claim 3 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 3 also applies to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481